R2(DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 5, 9, 11, 13, 14, 15, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (NPL: Enhancing device design through tactile feedback, Electronic Products 03-25-2011) and Park et al (US 2016/0378190) 
Re claims (1,3,11, 13)The reference to Yuan shows the general haptic (force-haptic)feedback system where a sensor chip receives inputs from sensor(s) and this allows an actuator showm to convert the sensed electrical signal into a haptic feedback(mechanical) type output vibration.


    PNG
    media_image1.png
    417
    1048
    media_image1.png
    Greyscale


The reference figure does not show the IC details where the above elements(force sensor) are combined and a specific  actuator type(piezo or LRA), however, these are  conventional, i.e., (SOC with touch pad sensing)and piezo or LRA type actuator, and will be highlighted by the reference to Park et al  below.



    PNG
    media_image2.png
    935
    923
    media_image2.png
    Greyscale


The reference to Park et al shows such an integration of the haptic module and sensors being used together for a system-on-chip approach that allows for a compact arrangement in applications, such as a cellphone, for example and thus allows the user to have a more tactile feel during certain tasks.

Re claims 5 , 9, 14, 15 and 19: “[0005] Recent electronic devices having a touch screen or touch pad may provide a haptic feedback for delivering good sensory immersion together with a sense of button click and visual information. In order to produce a haptic feedback of a mobile device, a certain haptic actuator such as a vibration motor, linear resonant actuator (LRA), a piezo actuator, or the like may be used.”
Re clams 4 and 14: Please note the touch pad above is a force sensor type. 
In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the reference to Yuan showing the general haptic system may be implemented in a SOC type configuration, as noted in Park et al to allow for the desired space efficiencies and the use of conventional piezo actuators and force sensing on the touch surface allows the proper haptic feedback as noted in Park et al as well from the same field of endeavor.




Claim(s)    10 and 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (NPL: Enhancing device design through tactile feedback, Electronic Products 03-25-2011) and Park et al (US 2016/0378190) as applied to claims 1 and 11 above, and further in view of Levesque et al (US 10,234,945).

The reference to Yuan shows the general haptic (force-haptic)feedback system where a sensor chip receives inputs from sensor(s) and this allows an actuator showm to convert the sensed electrical signal into a haptic feedback(mechanical) type output vibration.


    PNG
    media_image1.png
    417
    1048
    media_image1.png
    Greyscale


The reference figure does not show the IC details where the above elements are combined and a specific  actuator type(piezo or LRA), however, these are  conventional, i.e., (SOC)and piezo or LRA type actuator, and will be highlighted by the reference to Park et al  below.



    PNG
    media_image2.png
    935
    923
    media_image2.png
    Greyscale


The reference to Park et al shows such an integration of the haptic module and sensors being used together for a system-on-chip approach that allows for a compact arrangement in applications, such as a cellphone, for example and thus allows the user to have a more tactile feel during certain tasks.
The references above do not suggest a flexible circuit construct to enhance the user interface, however, this is conventional too, and the reference to Levesque et al is relied on see figures below.The figures below show the flexible device implementation with haptic effects.

    PNG
    media_image3.png
    1224
    842
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    391
    731
    media_image4.png
    Greyscale

The circuit layout is also flexible, inherent to the design, as shown in the images.
This allows for a more contoured, user friendly hand held device.
In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the reference to Yuan  and Park et al showing the general haptic system integration maybe enhanced by way of using flexible circuit integration to allow for a more contoured, hand use interface that suits each customer as shown in the figures above in Levesque et al from the same field of endeavor.







Claim(s)    2 and 12    is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (NPL: Enhancing device design through tactile feedback, Electronic Products 03-25-2011) and Park et al (US 2016/0378190) as applied to claims 1 and 11 above, and further in view of Mani (US 2017/0242539)
The references to Yuan and Park et al do not suggest the calibration and force threshold detection.
Re claims 2 and 12:

The reference to Mani from the same field of endeavor shows how this is a simple design consideration to adjust the desired haptic feedback and enhances the tactile response a user might need as the system detects a touch, for example and an analysis of the force level applied will be used to adjust the appropriate haptic feedback as needed or desired. Please see flow chart and graph below.

    PNG
    media_image5.png
    920
    882
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    1518
    853
    media_image6.png
    Greyscale

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the references to Yuan  and Park et al showing the general haptic system integration maybe enhanced by way of using a calibration of the haptic feedback as noted in Mani to achieve the desired response to varying forces on the user input sensing, for example, to achieve a more enhanced tactile feedback.


Allowable Subject Matter
Claims  6, 7, 8, 16, 17 and 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-272-1763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849